UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2374


In Re:   EWIN HENRIQUES,

                Petitioner.




                 On Petition for Writ of Mandamus.
              (3:97-cv-00078-MR; 3:93-cr-00089-MR-1)


Submitted:   March 30, 2010                 Decided:   April 2, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ewin Henriques, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ewin   Henriques        petitions   for    a    writ    of    mandamus,

alleging the district court has unduly delayed acting on his

Fed. R. Civ. P. 60(b) motion filed in his 28 U.S.C.A. § 2255

(West Supp. 2009) proceeding.          He seeks an order from this court

directing the district court to act.              Our review of the docket

sheet   reveals   that   the   district     court     denied      the   motion     on

January 15, 2010.        Accordingly, because the district court has

recently decided Henriques’s case, we deny the mandamus petition

as moot.   We grant leave to proceed in forma pauperis.                       We deny

Henriques’s   motion     for   a    certificate      of    appealability.          We

dispense   with   oral     argument     because      the     facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  PETITION DENIED




                                        2